Exhibit 99.8 PHARMACYCLICS, INC. [] SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF SUBSCRIPTION RIGHTS BENEFICIAL OWNER ELECTION FORM I (We) acknowledge receipt of your letter and the enclosed materials relating to the offering of shares of Pharmacyclics, Inc. common stock, par value $0.0001 per share (the “Common Stock”), issuable upon the exercise of subscription rights (“Subscription Rights”). In this form, I (we) instruct you whether to exercise Subscription Rights to purchase shares of Common Stock distributed with respect to the Common Stock held by you for my (our) account, pursuant to the terms and subject to the conditions set forth in the prospectus dated
